Citation Nr: 1037873	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a skin disability, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to October 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A Board videoconference hearing was held in January 2009.  In 
July 2009, the Board remanded the matter for additional 
evidentiary development.  

As set forth below, another remand is necessary with respect to 
the claims of service connection for a psychiatric disability, 
including PTSD, and a skin disability.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As set forth in the REMAND portion of this decision, the 
record on appeal contains a pending claim of entitlement 
to a compensable rating for seborrheic dermatitis.  The RO 
has not yet considered this claim.  Thus, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant did not serve in the Republic of Vietnam during 
the Vietnam era.

2.  Peripheral neuropathy was not present during active duty or 
manifest to a compensable degree within the applicable 
presumptive period, nor does the record on appeal contain any 
indication that the appellant's current peripheral neuropathy is 
causally related to his active service or any incident therein.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in active service, nor may 
such disability be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In an April 2004 letter 
issued prior to the initial decision on his claims, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  In subsequent VCAA notification letters, 
including letters dated in March and August 2006, the RO included 
the additional notification requirements imposed by the U.S. 
Court of Appeals for Veterans Claims (Court) in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of 
these letters, the RO has reconsidered the appellant's claim on 
numerous occasions, most recently in the March 2010 Supplemental 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
Statement of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  

In addition to these notification letters, the evidence needed to 
substantiate the appellant's claims was discussed with him and 
his representative in a conference held with the undersigned 
Veterans Law Judge prior to the January 2010 Board hearing.  The 
record was thereafter held open for a period of 60 days to allow 
the appellant the opportunity to submit additional evidence.  See 
e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant 
thereafter submitted additional evidence, including medical 
evidence of a diagnosis of peripheral neuropathy, an element 
previously lacking.  At the appellant's request, the matter was 
remanded to the RO for initial consideration of the additional 
evidence under 38 C.F.R. § 20.1304 (2010).

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has 
not argued otherwise.  The appellant's complete service treatment 
and personnel records are on file, as are all available post-
service clinical records specifically identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2010).  The RO has also taken reasonable 
actions to ascertain whether the appellant served in Vietnam 
during the Vietnam era or was exposed to herbicides.  In that 
regard, in response to the RO's inquiries, the service department 
has indicated unequivocally that there is no record of the 
appellant's having served in Vietnam.  See e.g. April 2004 
Request for Information.  Additionally, pursuant to the Board's 
remand request, the RO obtained a complete copy of the 
appellant's service personnel records to ascertain if there is 
any indication that he served in Vietnam.  As set forth below, 
those records contain no evidence of any service in Vietnam.  
Indeed, his DD Form 214 specifically indicates that he had no 
Vietnam service.  

VA's duty to assist also includes obtaining a medical examination 
if one is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; or has a 
presumptive disease or symptoms of such a disease manifesting 
during an applicable presumptive period; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) does 
not contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
the four elements to consider in determining whether a VA medical 
examination must be provided).

Given the evidence of record, the Board finds that a VA medical 
examination is not necessary.  As set forth below, the evidence 
does not show, nor does the appellant contend, that his 
peripheral neuropathy was present during service or within the 
first post-service year.  Rather, the first evidence of a 
diagnosis of peripheral neuropathy is not until February 2009, 
more than three decades after his separation from active service.  
Additionally, the record contains no indication that the 
appellant's current peripheral neuropathy is causally related to 
his active service or any incident therein.  Finally, the most 
probative evidence of record establishes that the appellant did 
not serve in Vietnam, rendering the presumptive regulations 
pertaining to herbicide exposure inapplicable.  Given these 
facts, the Board finds that an examination is not necessary.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also 
McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for 
complaints or findings of peripheral neuropathy.  

At his June 1972 military separation medical examination, the 
appellant completed a report of medical history on which he 
endorsed multiple complaints, including a history of occasional 
cramps in his legs since childhood due to certain motions and 
positions.  On objective examination, the appellant's extremities 
were normal.  Neurologic evaluation was also normal.  

The appellant's service personnel records show that he had a 
noncombat tour of duty in Guam from August 1970 to December 1971.  
He had no other overseas duty, nor did he receive any awards or 
decorations indicative of combat service.   His DD Form 214 
specifically indicates that he had no service in Indochina, 
Vietnam, or Korea.  

In December 1972, the appellant submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss.  His application is entirely silent for any mention of 
peripheral neuropathy, as is medical evidence received in support 
of the claim.  That medical evidence includes a December 1972 VA 
medical examination report which notes that evaluation of the 
appellant's neurologic system was normal.  

In January 2004, the appellant submitted additional claims, 
including service connection for peripheral neuropathy which he 
claimed was due to Agent Orange exposure.  On his application, 
the appellant claimed that he had served in the Republic of 
Vietnam from August 1969 until some point in 1970, although he 
was unable to recall a more specific date.  

In connection with his claim, the RO obtained private clinical 
records showing that the appellant had been diagnosed as having 
multiple sclerosis in approximately 1992.  

In a June 2004 rating decision, the RO denied service connection 
for peripheral neuropathy, noting that such conditions were not 
shown during service, nor was the appellant shown to have served 
in the Republic of Vietnam during the Vietnam era.  The appellant 
appealed the RO's determination.  

In connection with his appeal, the RO obtained VA clinical 
records identified by the appellant, dated from February 2004 to 
January 2008.  In pertinent part, these VA clinical records show 
that during an initial psychosocial assessment in April 2004, the 
appellant claimed that during his tour of duty in Guam, he 
"voluntarily went to Vietnam to help out for three weeks" 
during which he recalled "getting hit a lot on the outskirts."  
In July 2004, the appellant reported that due to memory problems 
from his multiple sclerosis, he was unable to recall specifics 
about his brief time in Vietnam, including whether he was there 
three months or three weeks.  At a November 2005 Agent Orange 
screening examination, the appellant reported serving in Vietnam 
from 1969 to 1971.  

In an April 2006 statement, the appellant claimed that during his 
period of active duty, he had been stationed in Guam for six 
months.  He also recalled that he had been stationed in Vietnam 
for eight days short of a year.  

At his January 2009 Board hearing, the appellant testified that 
during his period of active duty, he had seen acquaintances from 
his squadron killed and injured in combat.  He claimed that 
during his tour of duty in Guam, he volunteered for a mission and 
was told he was going to Okinawa.  He indicated, however, that he 
had ended up in Da Nang.  He indicated that he believed he had 
developed peripheral neuropathy as a result of his exposure to 
Agent Orange in Vietnam.  

Following the hearing, the appellant submitted statements from 
several family members and acquaintances.  In a November 2006 
statement, his former spouse recalled that she had been married 
to the appellant from 1977 to 1980 and knew that he was a Vietnam 
veteran as she was told stories by family members and was shown 
letters he had written to them.  In an October 2006 statement, 
the appellant's daughter indicated that she knew the appellant 
was a Vietnam veteran as she had witnessed the effects his 
service had had on him and had heard stories from other 
relatives.  In a June 2007 statement, the appellant's niece 
recalled visiting her uncle in 1969 in California.  At that time, 
she recalled that he had shown her family a copy of his orders to 
Vietnam which indicated that his tour was to begin in August 
1969.  She indicated that he returned from Vietnam in December 
1971.  In a March 2007 letter, the appellant's sister recalled 
writing to the appellant when he was overseas.  She recalled that 
his letters were postmarked Guam and Vietnam.  She recalled that 
in August 1969, his letters started coming from Vietnam.  In an 
undated letter, an individual who served with the appellant 
during basic training recalled that the appellant had been sent 
to Guam.  He noted that the appellant was scheduled to go TDY to 
Okinawa but instead volunteered to go to Vietnam for one year, 
where he was honorably discharged in 1972.  

Also submitted by the appellant was a nerve conduction study, 
dated in February 2009, showing an impression of peripheral 
neuropathy of the lower extremities, as well as lumbar 
radiculopathy.  


Applicable Law

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2010).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Service connection for certain diseases, such as an organic 
disease of the nervous system like peripheral neuropathy, may be 
also be established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2010).  In such cases, the disease is presumed under the law to 
have had its onset in service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 3.307(a) 
(2010).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Vietnam era means the period beginning on February 28, 1961, 
and ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period and the period 
beginning on August 5, 1964, and ending on May 7, 1975, in all 
other cases.  38 U.S.C. § 101(29) (West 2002); see also 38 C.F.R. 
§ 3.2(f) (2010). 

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2010). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
129 S.Ct. 1002 (2009), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that VA regulations 
require that a veteran must have actually set foot within the 
land borders of Vietnam or been present in the inland waters of 
Vietnam to be entitled to presumptive service connection.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  The enumerated diseases which are deemed to be 
associated with herbicide exposure include acute and subacute 
peripheral neuropathy.  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  Id., Note 2.  

Although the Secretary of VA has found a positive association 
between herbicide exposure and acute and subacute peripheral 
neuropathy, he has determined that a positive association does 
not exist between other nonspecified diseases, including chronic 
nervous system disorders (such as chronic peripheral neuropathy), 
and herbicide exposure.  See 64 Fed. Reg. 59,232-39 (1999); see 
also See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 2007); 
67 Fed. Reg. 42,600, 42,605.  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for peripheral neuropathy 
which he contends was incurred in service as a result of his 
exposure to Agent Orange in Vietnam.

As a preliminary matter, the Board finds that the most probative 
evidence establishes that the appellant did not serve in Vietnam 
during the Vietnam era.  As discussed above, the RO consulted the 
service department and was unequivocally advised that there was 
no indication that the appellant had served in Vietnam.  
Additionally, the Board notes that the appellant's service 
personnel records specifically show that although he served in 
Guam during the Vietnam era, he did not serve Vietnam.  In fact, 
his DD Form 214 contains a specific notation to the effect that 
he had no Vietnam service.  

The Board has considered the assertions of the appellant and his 
family to the effect that he served in Vietnam during the Vietnam 
era but does not find them to be credible.  As discussed in 
detail above, the appellant's assertions regarding his claimed 
Vietnam service are extremely inconsistent.  For example, on his 
January 2004 application for VA benefits, the appellant claimed 
that he had served in the Republic of Vietnam from August 1969 
until some point in 1970.  In clinical settings in 2004, however, 
the appellant reported that he had served in Vietnam for only 
three weeks during a volunteer training mission.  At a November 
2005 Agent Orange screening examination, the appellant claimed to 
have served in Vietnam for two years, from 1969 to 1971.  In an 
April 2006 statement, the appellant claimed to have served in 
Vietnam for just under a year.  The Board finds that the 
inconsistent nature of the appellant's statements greatly reduces 
his credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that the 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character).

Similarly, the Board does not find the statements from the 
appellant's family members to be probative of whether he served 
in Vietnam.  Most of their statements appear to be based on the 
appellant's own claims of having served in Vietnam, which, as set 
forth above, are inconsistent and flatly contradicted by his 
military personnel records.  Other details appear to be based on 
faulty recollections.  For example, the appellant's sister 
recalls receiving letters from the appellant postmarked 
"Vietnam."  Had the appellant actually mailed letters to his 
family members while stationed in Vietnam during the Vietnam era, 
however, such letters would have borne an FPO or APO address.  
Simply put, the Board assigns far more probative weight to the 
appellant's service personnel records, which specifically show 
that he did not serve in Vietnam during the Vietnam era, than to 
the recollections of the appellant and his family of events which 
occurred decades previously and which were provided in the 
context of a claim for monetary benefits.  

In any event, the Board notes that even assuming arguendo that 
the appellant did serve in Vietnam during the Vietnam era, 
service connection for the appellant's peripheral neuropathy 
could not be established on a presumptive basis.  

As set forth above, if a veteran was presumably exposed to a 
herbicide agent in Vietnam, certain enumerated diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service.  38 C.F.R. § 3.309(e) 
(2010).  These diseases include "acute and subacute peripheral 
neuropathy" which means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide agent 
and resolves within two years of date on onset.  Id., Note 2.  
Here, the appellant has not been shown to have acute or subacute 
peripheral neuropathy, but rather chronic peripheral neuropathy.  
The Secretary of VA, however, has determined that although a 
positive association exists between herbicide exposure and acute 
or subacute peripheral neuropathy, a positive association does 
not exist between chronic nervous system disorders (such as 
chronic peripheral neuropathy), and herbicide exposure.  See 64 
Fed. Reg. 59,232-39 (1999); see also 67 Fed. Reg. 42,600, 42,605.  
Thus, the presumptive provisions pertaining to herbicide exposure 
do not avail the appellant.  

The Board also finds that service connection for peripheral 
neuropathy is not warranted on any other basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997).  The appellant's service treatment records are 
entirely silent for any indication of peripheral neuropathy.  
Again, his neurologic system was normal at service separation.  
Moreover, peripheral neuropathy was not shown to be manifest to a 
compensable degree within one year of his separation from 
service.  In fact, the appellant underwent VA medical examination 
in December 1972 and his neurologic system was determined to be 
normal at that time.  Further, the record on appeal does not 
contain a diagnosis of peripheral neuropathy until 2009, well 
over three decades after the appellant's separation from active 
service, and there is no indication of a link between the 
appellant's post-service peripheral neuropathy and his active 
service or any incident therein.  The Board thus finds that the 
preponderance of the evidence is against the claim of service 
connection for peripheral neuropathy.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy is 
denied.


REMAND

Psychiatric disorder, including PTSD

The appellant seeks service connection for a psychiatric 
disorder, including PTSD, which he claims had its inception 
during active service.  

In pertinent part, the appellant's service treatment records show 
that in September 1971, he was evaluated in connection with his 
complaints of bilateral tinnitus accompanied by occasional 
dizziness with a recent episode of syncope.  The examiner 
indicated that ENT and neurological evaluations had been 
essentially negative.  He noted, however, that voluntary 
hyperventilation had reproduced the appellant's symptoms of 
"dizziness."  After examining the appellant, the examiner 
diagnosed him as having anxiety reaction with hyperventilation 
syndrome and secondary syncope.  He recommended that if the 
appellant's symptoms of "dizziness" persisted, psychiatric 
evaluation should be considered.  It does not appear that 
additional psychiatric evaluation was required.  At his June 1972 
military separation medical examination, the appellant completed 
a report of medical history on which he endorsed multiple 
complaints, including depression and nervous trouble since 1970.  
Psychiatric evaluation was normal.  

The post-service record on appeal contains clinical records 
documenting psychiatric complaints from the appellant with 
varying diagnoses.  In February 2000, for example, the 
appellant's complaints of anxiety and depression were noted to be 
a manifestation of his multiple sclerosis.  More recent clinical 
records contain diagnoses such as rule out PTSD; psychological 
factors affecting multiple sclerosis; major depressive disorder; 
and depressive disorder not otherwise specified.  

The Board notes that the Court has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by a claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given 
the appellant's contentions, and the evidence of record, the 
Board finds that the issue on appeal is most properly 
characterized as entitlement to service connection for a 
psychiatric disorder, to include PTSD.  

It does not appear that the RO has considered the appellant's 
entitlement to a psychiatric disorder other than PTSD.  This must 
be accomplished on remand.  Moreover, the Board notes that 
effective July 12, 2010, VA amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The RO has not yet had the 
opportunity to consider the appellant's claim in light of the 
amended regulation.

Finally, given the evidence of record, the Board finds that a VA 
medical examination is necessary in connection with the 
appellant's claim of service connection for a psychiatric 
disorder.  38 C.F.R. § 3.159(c)(4) (2010). 


Skin disability

The appellant also seeks service connection for a skin 
disability, which he claims was incurred during service.  

In pertinent part, the appellant's service treatment records show 
that in March 1970, he was prescribed Selsun shampoo for 
seborrheic dermatitis of the scalp.  Service treatment records 
are otherwise negative for complaints or findings of a skin 
disability.  At his June 1972 military separation medical 
examination, the appellant completed a report of medical history 
on which he denied having or ever having had a skin disease.  On 
objective examination, the appellant's skin was normal.  

In December 1972, the appellant submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss.  His application is silent for any mention of a skin 
disorder.  In connection with his claim, the appellant underwent 
a VA medical examination in December 1972 which revealed 
seborrheic dermatitis of the scalp, but no other abnormalities of 
the skin.  

In a March 1973 rating decisions, the RO granted service 
connection for seborrheic dermatitis, assigning a noncompensable 
rating.  This noncompensable rating has remained in effect to 
date.  

In January 2004, the appellant submitted additional claims, 
including service connection for a body rash which he theorized 
may be due to Agent Orange exposure.  

In connection with his appeal, the RO obtained VA clinical 
records, dated from February 2004 to October 2008.  In pertinent 
part, these VA clinical records show that when the appellant 
underwent physical examination in September 2004, he was noted to 
have an itching rash on his chest, chin and face.  The diagnoses 
included multiple skin disorders, including dermatitis.  At a 
November 2005 Agent Orange screening examination, the appellant 
reported serving in Vietnam from 1969 to 1971.  He indicated that 
he developed an itching rash of his crotch, legs, and trunk 
shortly after returning from Vietnam.  The diagnoses included 
seborrheic dermatitis and intertrigo.  The examiner indicated 
that there was no evidence of acne, blistering diseases such as 
PCT, and no evidence of skin cancer.  Subsequent VA clinical 
records show that the appellant continued to receive treatment 
for seborrheic dermatitis (petaloid) and intertrigo.  

Given the record currently before the Board, it is unclear 
whether the appellant is seeking an increased rating for his 
service-connected seborrheic dermatitis, whether he is seeking 
service connection for a skin disability other than dermatitis, 
or both.  The Board notes that the RO attempted to clarify the 
nature of the appellant's contentions, but he failed to respond.  
See e.g. RO letter of August 21, 2009.  Unfortunately, therefore, 
the Board finds that another remand of this matter is required to 
ensure that all possible avenues of entitlement to VA benefits 
are explored, including consideration of whether an increased 
rating for seborrheic dermatitis is warranted.  A review of the 
record indicates that the RO has not yet considered this matter.  

Additionally, the Board notes that under the VCAA, VA has a duty 
to assist claimants in obtaining evidence needed to substantiate 
a claim.  This duty includes obtaining a medical opinion when the 
record contains competent evidence of a current disability, 
indicates that such disability may be associated with active 
service, but does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be provided).  
Based on the evidence of currently record, the Board finds that a 
VA medical examination is necessary to clarify the nature, 
severity, and etiology of the appellant's claimed skin condition 
or conditions.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the appellant has symptoms that 
meet the diagnostic criteria for PTSD, 
noting the Board's finding that the 
appellant did not serve in Vietnam.  If 
another psychiatric diagnosis is deemed 
appropriate, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is causally 
related to the appellant's active service 
or any incident therein, including 
treatment for an anxiety reaction with 
hyperventilation syndrome.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  The appellant should also be afforded a 
VA medical examination for the purposes of 
determining the nature and etiology of any 
current skin disability.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should 
delineate all current skin disabilities 
evident on examination and provide an 
opinion as to whether any such disability 
is either causally related to his active 
service or any incident therein, or whether 
it is part and parcel of his service-
connected seborrheic dermatitis.

3.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
considering all the evidence of record as 
well as recent amendments to 38 C.F.R. 
§ 3.304(f).  The RO must also consider the 
appellant's claim for an increased rating 
for seborrheic dermatitis.  If the benefit 
sought remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


